            Case 2:19-cv-00750-SI     Document 13      Filed 05/13/19     Page 1 of 9




David H. Becker (OSB # 081507)
Law Office of David H. Becker, LLC
4110 SE Hawthorne Blvd. # 168
Portland, OR 97214
(503) 388-9160
davebeckerlaw@gmail.com

Talasi B. Brooks (Pro hac vice                      Paul D. Ruprecht (OSB # 132762)
application pending)                                Western Watersheds Project
Western Watersheds Project                          PO Box 12356
PO Box 2863                                         Reno, NV 89510
Boise, ID 83701                                     (208) 421-4637
(208) 336-7910                                      paul@westernwatersheds.org
tbrooks@westernwatersheds.org

Attorneys for Plaintiffs Western Watersheds Project, Center for Biological Diversity, and
WildEarth Guardians




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION




WESTERN WATERSHEDS PROJECT,
CENTER FOR BIOLOGICAL DIVERSITY,
and WILDEARTH GUARDIANS,
                                                    Case No. 2:19-cv-750-SI
                      Plaintiffs,
                                                    DECLARATION OF
       v.                                           RANDI SPIVAK

DAVID BERNHARDT, Secretary of the Interior,
JEFFREY A. ROSE, District Manager,
Burns District Bureau of Land Management, and
BUREAU OF LAND MANAGEMENT,

                  Defendants.
______________________________________
             Case 2:19-cv-00750-SI       Document 13      Filed 05/13/19     Page 2 of 9




I, Randi Spivak, hereby declare as follows:

        1.       The following facts are personally known to me, and if called as a witness I would

and could truthfully testify to these facts.

        2.       My office is located in Washington, DC. I presently reside in Washington D.C.,

where I have lived for 17 years.

        3.       For the past 25 years, I have worked to protect public lands and the habitat on

public lands that native wildlife that depend on from a range of activities that degrade and harm

habitat and native species.

        4.       Since June 2013, I have directed the public lands program for the Center for

Biological Diversity (“the Center”), of which I am an active member. In my professional role, I

engage in and direct public lands program staff to undertake administrative, legal, policy and

campaign advocacy to protect wildlife and wildlife habitat on public lands.

        5.       In addition to the Center’s Public Lands Program, staff of our Endangered Species

Program also work to protect imperiled species including greater sage-grouse, and redband trout.

        6.       The Center is a membership based 501(c)(3) non-profit corporation incorporated in

California and headquartered in Tucson, Arizona. In addition to our California and Arizona

offices, the Center maintains offices in multiple states that cover a large portion of the range of

greater sage-grouse including Oregon, Idaho, Colorado, and Nevada. As of January 8, 2019, the

Center has over 69,543 members, and more than 1.4 million online supporters worldwide. The

Center’s members include Oregon residents with biological, health, educational, scientific

research, moral, spiritual, and aesthetic interests in the health of the natural environment. These

members have interests in wildlife affected by livestock grazing that degrades greater sage-grouse

habitat. The Center often appears before Congress, federal agencies, and in the federal courts to




                              DECLARATION OF RANDI SPIVAK—1
            Case 2:19-cv-00750-SI        Document 13       Filed 05/13/19      Page 3 of 9




represent its members and goals and to advocate for the conservation of endangered, threatened,

and at-risk species and their habitat.

       7.       Based on communications with Center members, officers, and staff, I have direct

knowledge that Center members, officers, and staff have enjoyed observing and photographing

greater sage-grouse on public land (BLM and Forest Service) in states including Oregon,

Colorado, Nevada, Wyoming, and California.

       8.       The Center’s primary mission is to protect threatened and endangered species and

their habitats in both the United States and abroad. Although we pursue these objectives

nationwide, much of our work focuses on advocating for habitat protection on western public

lands. The Center specifically works to protect public lands administered by the Bureau of Land

Management (BLM) in multiple states from the adverse impacts from a range of habitat

degradation including livestock grazing, fluid mineral leasing and development, and hardrock

mining, particularly impacts to greater sage-grouse, sagebrush habitat, and other sagebrush

obligates as well as native fish species. We have long advocated to protect to greater sage-grouse

to prevent its trajectory towards being listed, or to list the species if adequate regulatory

mechanisms cannot be achieved.

       9.       The Center has worked on protecting greater sage-grouse since at least 2003, when

it joined American Lands Alliance, Western Watersheds Project, and nineteen other organizations

in submitting a petition to list the greater sage grouse as a threatened or endangered species.

       10.      Throughout our various efforts, several Center staff have developed a deep

familiarity with legal, policy, planning, and scientific issues relating to sage-grouse conservation

and causes of habitat degradation and resulting impacts to greater sage-grouse.




                             DECLARATION OF RANDI SPIVAK—2
          Case 2:19-cv-00750-SI        Document 13       Filed 05/13/19     Page 4 of 9




       11.     Since joining the Center, I have prioritized the protection of greater sage-grouse

and its habitat as a key focus for the Center’s public lands program.

       12.     The Center’s staff actively advocate for increased protections for species and

habitats in the lands managed by the BLM at multiple levels including, but not limited to:

comments on proposed land use and forest plans, comments on grazing decisions and associated

National Environmental Policy Act documents, administrative protests, appeals to the Interior

Board of Land Appeals, litigation, public education, social media advocacy, and lobbying.

Specifically, the Center has engaged in the two extensive federal land management planning

processes for the greater sage grouse: the 2015 revised resource management plans and the recent

2019 revised land management plans including the Oregon Approved Resource Management Plan

Amendments (ARMPA).

       13.     I led the Center’s review and comments on the 2015 federal revised land use plans

for greater sage-grouse, recommending numerous ways to strengthen them including by

improving their priority habitat protections and management restrictions to protect sage-grouse

from livestock grazing, energy development and other threats. During this process I met frequently

with the Department of Interior’s lead team developing the 2015 federal land use plans to advocate

for increased protections based on the best available science, advocated on behalf of greater sage-

grouse with Members of Congress, and attended numerous meetings with conservation allies to

advance greater sage-grouse protection.

       14.     In addition to providing extensive comments the Center administratively protested

these plans for failing to follow the best available science. We are also involved in on-going

litigation over the BLM and Forest Service’s 2015 and 2019 sage-grouse land management plans

including the Oregon ARMPAs.




                            DECLARATION OF RANDI SPIVAK—3
          Case 2:19-cv-00750-SI        Document 13       Filed 05/13/19     Page 5 of 9




        15.     Center members, officers, and staff regularly observe, photograph, document, and

study greater sage-grouse on public lands for recreational, scientific, educational, and other

pursuits and intend to continue to do so in the future. The Center advocates on behalf of members

interested in protecting the many native, imperiled, and sensitive sagebrush-dependent species and

their habitats that may be affected by a range of activities that degrade sagebrush habitat and

riparian systems including oil and gas drilling, livestock grazing and associated development

including fences, water tanks and seeding of non-native grasses.

        16.     I personally continue to monitor and direct public lands staff to comment on a

range of projects being proposed in greater sage-grouse habitat, engage media as to the importance

of and threats to greater sage-grouse, and review and approve Center participation in litigation

related to greater sage grouse.

        17.     Center’s staff working directly on greater sage-grouse issues include three

attorneys, a paralegal, a campaigner, and a conservation advocate. This team works with the

Center’s scientists, geographic information system specialists, and other staff to research and

document the environmental consequences of proposed public lands development.

        18.     The Center’s works to provide detailed, accurate, informative, and timely comment

on projects that impact greater sage-grouse, including grazing decisions that affect sage-grouse

and their habitat.

        19.     The Center is very concerned with former Secretary Zinke’s decision to renew the

Hammonds’ grazing permits and allow grazing to resume in these allotments because of potential

impacts to greater sage-grouse and its habitat. The Center has long advocated for sage grouse

conservation as well as open and transparent public land management processes including through

robust National Environmental Policy Act implementation.




                            DECLARATION OF RANDI SPIVAK—4
          Case 2:19-cv-00750-SI         Document 13        Filed 05/13/19     Page 6 of 9




       20.      Exacerbating this decision is the fact that it was done via a categorical exclusion.

Doing so has denied the public and issue experts, including our staff and members, the opportunity

to review and comment on a detailed analysis and disclosure of the potential impacts of returning

livestock to these allotments that are situated on greater sage-grouse Priority Habitat Management

Areas (PHMA) thereby violating the requirements of the National Environmental Policy Act,

Federal Land Policy and Management Act, and Administrative Procedure Act. The Center and its

members, supporters, and staff have a strong interest in having federal agencies comply with

federal law.

       21.      Had the Center been afforded the opportunity to comment, it would have raised

several issues, which could have influenced BLM’s and the Secretary’s decision. Specifically,

among the issues we would have raised are that:

             a. The allotments at issue include high quality sage grouse habitat that have been

                designated as Priority Habitat Management Areas (PHMA) and General Habitat

                Management Areas (GHMAs) in the 2015 federal Approved Resource

                Management Plan Amendment (ARMPA) for Oregon, including a sage grouse lek,

                or breeding ground, in the Mud Creek allotment and two additional leks that are

                located less than two miles outside of the Mud Creek, Hammond, and Hammond

                FFR allotments. Leks are essential areas for mating and spring nesting and brood

                rearing habitat and are typically located within 2 miles of leks, but there is

                abundant documentation in the literature that nesting can occur up to 10-12 miles

                from leks and brood rearing habitats can be further away. The BLM 2015 Oregon

                ARMPA specifies that any permits or leases issued within SFA and PHMA will

                include specific management thresholds based on greater sage-grouse habitat




                             DECLARATION OF RANDI SPIVAK—5
Case 2:19-cv-00750-SI         Document 13       Filed 05/13/19     Page 7 of 9




      objectives, land health standards and ecological site potential, including one or

      more defined responses that will allow the authorizing officer to make adjustments

      to livestock grazing that have been subjected to NEPA analysis. (ARMPA at 2-2, 2-

      20);

 b. Former Secretary Zinke’s decision to review the Hammond grazing permits and

      BLM’s reissuance of the permit without full NEPA analysis and without the

      conditions required by the Oregon ARMPA to protect Greater sage-grouse

      deprived Center members and staff of the opportunity to review a comprehensive

      analysis of potential impacts to these resources including adaptive management

      triggers;

 c.   After 5 years of rest from grazing, the grasses and vegetation that have been

      allowed to grow now provides needed protective cover for sage-grouse nests and

      chicks from predators. Resumption of livestock grazing, and especially the

      potential for a 1,000 to 1,500 AUM increase on the Hammond allotment for the

      express purpose of grazing the crested wheatgrass, would reduce such vegetation

      cover. The rest period also allowed riparian vegetation along streams within the

      allotments occupied by redband trout to recover but for which renewed cattle

      grazing would return to degraded conditions ultimately decreasing sage-grouse

      populations on these allotments as well as harm fish habitat;

 d. Any NEPA should have included an analysis of alternatives to restore native

      vegetation on these allotments to further benefit sage grouse as required by the

      Oregon ARMPA; and




                   DECLARATION OF RANDI SPIVAK—6
          Case 2:19-cv-00750-SI         Document 13       Filed 05/13/19     Page 8 of 9




             e. Importantly, the Bureau of Land Management denied the Hammond’s application

                to renew its permit in February 2014 because “[t]he intentional and malicious fire-

                setting by principals of [Hammond] in the 2001 Hardie-Hammond Arson and

                August 22, 2006 Krumbo Butte Arson violated regulations applicable to the

                [Hammond] grazing permit and violated the permit terms.” Specifically, BLM

                found that these violations disallowed a finding of a “satisfactory record of

                performance” under the terms of the expired permit which is a mandatory condition

                for permit renewal under the Secretary’s regulations implementing the Federal

                Land Policy and Management Act (FLPMA). Notice of Final Decision 4100

                (ORB070)P (Feb. 14, 2014); 43 C.F.R. § 4110.1(b). The bottom line being that,

                given the fact that the Hammonds have an unsatisfactory performance stemming

                from their felony arson conviction, these permits were renewed illegally.

       22.      With the Center’s participation, BLM and the Secretary may have decided to

prepare a more detailed EA or EIS considering a full range of alternatives to continuing the

Hammonds’ grazing and, based on that analysis, might have elected to adhere to BLM’s original

decision not to renew the permit, or else might have imposed permit terms and conditions that

would reduce harms to the Center’s interests. Because a full NEPA process never occurred, that

opportunity for detailed understanding of environmental impacts and alternatives to reduce or

mitigate those impacts never occurred, harming the Center’s interests.

       23.      If grazing is allowed to occur this summer on the Mud Creek and Hardie Summer

allotments, or if grazing is allowed to continue on the Hammond allotment, we are concerned that

any benefit achieved from the 5 years of rest from livestock grazing that has begun the process of

recovering native shrub and grass habitat will be forgone. Further, allowing grazing to resume, and




                             DECLARATION OF RANDI SPIVAK—7
          Case 2:19-cv-00750-SI         Document 13      Filed 05/13/19      Page 9 of 9




in particular doubling or tripling the grazing use on these allotments as is being proposed by the

BLM will degrade and fragment this habitat that is of importance to maintain connectivity within

and around the area of the Steens Mountain sage grouse populations. Harms to sage-grouse at a

localized, or broader population level, such as those that could occur from grazing these

allotments, also harm the Center’s interests in the survival and recovery of these iconic birds.

        24.    The requested injunctive relief that Plaintiffs are seeking from this Court will help

prevent irreparable injury to the Center, its members and staff, the public, and the public lands and

vital resources, such as sage-grouse.

        25.    Should the Court grant Plaintiffs’ request for relief on the merits, it would also

redress the Center’s injuries from BLM’s failure to comply with NEPA and Secretary Zinke’s

unlawful decision to reissue the permit despite the Hammonds’ pattern of arsons and other

violations of grazing permit terms and conditions. If the Court were to require BLM and the

Secretary to prepare a thorough and detailed NEPA analysis—subject to public comment—prior

to renewing the Hammonds’ permit or reissuing another grazing decision concerning the permit,

that result would also redress the Center’s injuries from BLM’s and the Secretary’s inadequate

NEPA.



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct to the best of my knowledge. Executed in Washington, D.C. on May 12, 2019.




Randi Spivak




                            DECLARATION OF RANDI SPIVAK—8
